Case 1:19-cr-00155-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No.   19-cr-00155-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. SHANE REEVES,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      On or about January 11, 2019, in the State and District of Colorado, the

defendant, SHANE REEVES, having been previously convicted of a crime of violence,

did knowingly purchase, own, and possess body armor in and affecting interstate

commerce, to wit, Scorpion Tactical plates.

      All in violation of Title 18, United States Code, Section 931.

                                       COUNT 2

      On or about January 11, 2019, in the State and District of Colorado, the

defendant, SHANE REEVES, having been previously convicted of a crime of violence,

did knowingly purchase, own, and possess body armor in and affecting interstate

commerce, to wit, C.A.T.I. Armor plates.

      All in violation of Title 18, United States Code, Section 931.
Case 1:19-cr-00155-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 2 of 2




                                        COUNT 3

       On or about January 11, 2019, in the State and District of Colorado, the

defendant, SHANE REEVES, having been previously convicted of a crime of violence,

did knowingly purchase, own, and possess body armor in and affecting interstate

commerce, to wit, a ballistic helmet.

       All in violation of Title 18, United States Code, Section 931.




                                                 A TRUE BILL:




                                                 Ink signature on file in Clerk’s Office
                                                 FOREPERSON


       JASON R. DUNN
       United States Attorney

By:        /s Andrea Surratt      .
       Andrea Surratt
       Assistant U.S. Attorney
       U.S. Attorney’s Office
       1801 California St., Ste. 1600
       Denver, CO 80202
       Telephone: 303-454-0200
       Fax: 303-454-0406
       E-mail: andrea.surratt@usdoj.gov
       Attorney for Government




                                             2
